internal_revenue_service department of the treasury index number washington dc number release date foreign parent parent sub sub date date date date date date date date year state busine sec_2 busine sec_3 company official tax preparation professional person to contact telephone number refer reply to cc dom corp 2-plr-117893-99 date march plr-117893-99 tax compliance manager this responds to a letter from your authorized representative requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election under sec_1_1502-75 a of the income_tax regulations hereinafter referred to as the election the extension is being requested for parent sub and sub to make an election to file a consolidated federal_income_tax return with parent as the common parent effective for their taxable_year ended on date the material information submitted is summarized below parent was formed as a state corporation on date by foreign parent which owns all of its stock foreign parent does not file income_tax returns in the united_states before date sub a state corporation formed in year was wholly owned by foreign parent prior to date sub did not have any assets revenue or expense and did not file any_tax returns on date foreign parent transferred all of its shares of stock in sub to parent in exchange for cash parent has represented that this transaction was not a reverse_acquisition as described in sec_1_1502-75 of the regulations sub is now engaged in busine sec_3 parent formed sub on date in accordance with the laws of state sub is engaged in busine sec_2 parent is a holding_company for sub and sub receiving management fees from them but conducting no other operations parent sub and sub intended to file the election with parent as the common parent of the group beginning with the taxable_year that ended on date tax preparation professional was engaged to prepare the consolidated_return for parent sub and sub the election was due on date but for various reasons the election was not filed on date which is after the due_date for the election tax compliance manager discovered that tax preparation professional failed to file either the consolidated_return or an extension of time to file the return for parent sub and sub sub received a notice from the internal_revenue_service dated date requesting an income_tax return for the tax_year ending date sub forwarded the notice to tax preparation professional on date parent sub and sub were notified of tax preparation professional’s failure_to_file either a timely consolidated_return or an extension of time to file a return the statute_of_limitations on assessment under sec_6501 has not run for parent’s sub 1’s or sub 2’s taxable_year for which they want to make the election or for any taxable_year that would be affected by the election plr-117893-99 sec_1501 of the internal_revenue_code provides that an affiliated_group_of_corporations has the privilege of making a consolidated_return with respect to the income_tax imposed by chapter of the code for the taxable_year in lieu of separate returns the making of a consolidated_return is subject_to the condition that all corporations which at any time during the taxable_year have been members of the affiliated_group consent to the consolidated_return_regulations prescribed under sec_1502 prior to the day prescribed by law for the filing of such return the making of a consolidated_return is considered such consent sec_1_1502-75 provides that a group which did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents to the regulations under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for filing the common parent’s return sec_1_1502-75 provides that a corporation consents to filing a consolidated_return for the first consolidated_year by joining in the making of the consolidated_return for such year a corporation is deemed to have joined in the making of such return if it files a form_1122 sec_1_1502-75 provides that the consolidated_return shall be made on form_1120 for the group by the common parent_corporation sec_1_1502-75 provides that if a group wishes to exercise its privilege of filing a consolidated_return then a form_1122 must be executed by each subsidiary and attached to the consolidated_return for such year form_1122 is not required for the taxable_year if a consolidated_return was filed by the group for the immediately preceding_taxable_year sec_1_1502-77 provides that the common parent for all purposes other than for purposes not relevant here shall be duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year under sec_301_9100-1 and sec_301_9100-3 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election means an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 and sec_301_9100-3 provide that requests for extensions of time to file elections will be granted when the taxpayer s provides evidence including plr-117893-99 the affidavits described in sec_301_9100-3 establishing that the taxpayer s acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government in this case the election was required by sec_1_1502-75 sec_1_1502-75 and sec_1_1502-75 to be filed on or before date however for various reasons a valid election was not timely filed subsequently parent filed this request under sec_301_9100-1 for an extension of time to file the election therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent sub and sub show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official tax compliance manager and tax preparation professional explain the circumstances that resulted in the failure_to_file the election the information also establishes that tax professionals were responsible for the election and parent sub and sub relied on them to timely make the election and granting an extension will not prejudice the interests of the government based on the facts and information submitted including the representations made we conclude that the taxpayers have shown they acted reasonably and in good_faith in failing to timely file the election the other requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent sub and sub to file the election ie file a consolidated_return with parent as the common parent and attach a form_1122 for each of sub and sub for their taxable_year ended on date the above extension of time is conditioned on the taxpayers’ parent’s sub 1’s and sub 2’s tax_liability being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely filed taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director’s office upon audit or examination of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ liability is lower sec_301_9100-3 parent must file a consolidated_return for its taxable_year ended on date and attach thereto the election a form_1122 executed on or after the date of this letter granting an extension for each of sub and sub pursuant to the instructions in sec_1_1502-75 a copy of this letter should also be attached additionally a consolidated_return must be filed for succeeding years plr-117893-99 we express no opinion as to whether parent sub and sub qualify substantively to file a consolidated_return and as to parent’s acquisition of sub we express no opinion as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers the tax compliance manager and the taxpayers’ authorized representatives and employee s however the district_director should verify all essential facts moreover notwithstanding that the extension is granted under sec_301_9100-1 to file the election any penalties and interest that would otherwise be applicable still apply eg there will likely be penalties and interest because late returns are being filed this ruling letter is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the first authorized representative listed on the power_of_attorney sincerely philip j levine assistant chief_counsel corporate
